Citation Nr: 1760716	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability (claimed as heart  murmur/irregular heartbeat).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1942 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.  It is well established that VA has a heightened duty to assist when, as here,  service treatment records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In November 2012 correspondence the Veteran stated that he experienced shortness of breath and fatigue during service.  He indicated that he believed that during service he was found to have a heart murmur.  Notably, a heart murmur, of itself, is a symptom and not a disability entity.  Whether or not a heart murmur may be a manifestation of an underlying cardiac disability is a medical question.  The Veteran has a current diagnosis of an ischemic heart disease.  The Veteran has not been afforded a VA examination in conjunction with this claim.  In light of VA's heightened duty to assist the Veteran in this matter an examination to secure a medical advisory opinion is necessary.


The earliest postservice (private) treatment records in the record are from June 2003 (when the Veteran received a pacemaker).  Treatment records from June that month note diagnoses of sick sinus syndrome, ischemic heart disease, carotid endarterectomy, history of hypercholesterolemia, history of cerebrovascular accident (CVA) in 1994, and hypertension.  Any existing records of cardiac/cardiovascular evaluations or treatment he received prior to 2003 (e.g. records relating to the noted 1994 CVA) are likely to contain pertinent information [such as regarding continuity of postservice symptoms], and must be sought.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for any heart disability prior to June 2003 (to include providers of his treatment for the noted CVA in 1994), and to submit authorizations for VA to secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should thereafter arrange for a cardiology examination of the Veteran to determine the nature and likely etiology of his cardiac/cardiovascular disability (ies).  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the consulting provider should provide an opinion that responds to the following:

(a)  Please identify (by diagnosis) each cardiac/cardiovascular disability found (or shown by the record during the pendency of the instant claim).

(b)  Please identify the likely etiology for each such disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service?  Please specifically address the Veteran's allegations of onset of (shortness of breath and fatigue) symptoms in service and that he was found to have a heart murmur therein (the consulting provider is reminded of VA's heightened duty to assist the Veteran, given the unavailability of his service treatment records).  Would such manifestations and finding have been early manifestations of currently diagnosed cardiac/cardiovascular disabilities?

If a diagnosed cardiac/cardiovascular disability if determined to not be etiologically related to the Veteran's service, please identify the etiology considered more likely (and explain why that is so).

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  If the etiology of a cardiovascular disability cannot be determined without resort to mere speculation, please indicate why that is so (e.g. medical knowledge in the matter is not adequately developed, facts necessary for the determination are unavailable, etc.)

3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

